                                                                                                            Page 1




              WALLEON BOBO, Plaintiff-Appellant, v. UNITED PARCEL SERVICE, INC., De-
                                        fendant-Appellee.

                                                   No. 09-6348

                    UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

                12a0006p.06; 665 F.3d 741; 2012 U.S. App. LEXIS 394; 2012 FED App. 0006P (6th
              Cir.); 192 L.R.R.M. 2524; 114 Fair Empl. Prac. Cas. (BNA) 254; 161 Lab. Cas. (CCH)
                                  P10,435; 95 Empl. Prac. Dec. (CCH) P44,397

                                              June 8, 2011, Argued
                                            January 9, 2012, Decided
                                             January 9, 2012, Filed

SUBSEQUENT HISTORY: Costs and fees proceeding
at, Motion granted by Bobo v. UPS, 2012 U.S. Dist.        OPINION BY: JANE B. STRANCH
LEXIS 166429 (W.D. Tenn., Nov. 21, 2012)
                                                          OPINION
PRIOR HISTORY: [**1]
                                                                [*744]     [***1] JANE B. STRANCH, Circuit
   Appeal from the United States District Court for the
                                                          Judge. Walleon Bobo appeals the district court's grant of
Western District of Tennessee at Memphis. No.
                                                          summary judgment in favor of United Parcel Service,
08-02238--Jon Phipps McCalla, Chief District Judge.
                                                          Inc. (UPS) on Bobo's discrimination and retaliation
Bobo v. UPS, Inc., 2009 U.S. Dist. LEXIS 80415 (W.D.
                                                          claims brought under the Uniformed Services Employ-
Tenn., Sept. 2, 2009)
                                                          ment       [***2]    and Reemployment Rights Act
                                                          (USERRA) and his race discrimination and retaliation
                                                          claims brought under 42 U.S.C. § 1981, Title VII, and
COUNSEL: ARGUED: Luther Oneal Sutter II, HAR-
                                                          the Tennessee Human Rights Act (THRA). We AF-
RILL & SUTTER, P.L.L.C., Benton, Arkansas, for Ap-
                                                          FIRM the grant of [**2] summary judgment on the
pellant.
                                                          retaliation claims brought under § 1981, Title VII, and
                                                          THRA, but we REVERSE and REMAND for trial on
Waverly D. Crenshaw, Jr., WALLER LANSDEN
                                                          the remaining claims.
DORTCH & DAVIS, LLP, Nashville, Tennessee, for
Appellee.
                                                          I. FACTS
ON BRIEF: Luther Oneal Sutter II, HARRILL & SUT-               Bobo is an African American who began his career
TER, P.L.L.C., Benton, Arkansas, Andrew C. Clarke,        at UPS in 1987 and worked his way up through the
Memphis, Tennessee, for Appellant.                        hourly ranks. He was also a longstanding member of the
                                                          Army Reserve and a combat veteran. In late June 2004,
Waverly D. Crenshaw, Jr., Stanley E. Graham, William      after completing rehabilitation for an injury sustained in
T. Fiala, WALLER LANSDEN DORTCH & DAVIS,                  Iraq, Bobo returned to his employment as a supervisor at
LLP, Nashville, Tennessee, for Appellee.                  the UPS Oakhaven facility in Memphis, Tennessee.

Justin S. Gilbert, GILBERT RUSSELL McWHERTER                   When Bobo subsequently presented a copy of his
PLC, Jackson, Tennessee, for Amicus Curiae.               military orders for annual training, Bobo's manager,
                                                          Dennis Langford, told Bobo that he needed to choose
JUDGES: Before: DAUGHTREY,             MOORE,      and    between UPS and the Army. A co-worker also warned
STRANCH, Circuit Judges.                                  Bobo that UPS did not want its supervisors to serve in
                                                          the military reserves and that he should expect harass-



    Case 3:20-cv-00628 Document 24-4 Filed 03/08/21 Page 1 of 11 PageID #: 219
                                                                                                               Page 2
                                   665 F.3d 741, *; 2012 U.S. App. LEXIS 394, **;
                               2012 FED App. 0006P (6th Cir.), ***; 192 L.R.R.M. 2524

ment about his military service. Bobo complained about       pervision at least once a year and following accidents.
Langford's remark in an email he sent to Bob Wagner, a       [**5] A safety ride ordinarily required a full workday to
Caucasian who served as Transportation Services Divi-        complete. Bobo was trained to observe the driver's safety
sion Manager for the Mid-South District. The record          performance, personally demonstrate safe driving tech-
does not appear to include a copy of this email or any       niques, coach the driver on best practices, complete a
written response Wagner may have made to it. UPS ap-         comprehensive Record of Safety Ride form to document
parently allowed Bobo to take the requested [**3]            the topics covered during the safety ride, and have the
leave.                                                       driver sign the completed form to confirm that the safety
                                                             ride was done and that the driver understood the instruc-
    In late 2004 UPS certified Bobo for the position of
                                                             tions given. In Wagner's view, a feeder supervisor could
on-road feeder supervisor to train and supervise UPS
                                                             not properly complete safety ride training or safety ride
drivers. Bobo reported to Norman Morton, who is Afri-
                                                             forms by observing a driver while he operated [***4]
can American. Morton in turn reported to Bob Wagner.
                                                             equipment only on UPS property. Bobo contends that
     In March 2005, Bobo received military orders for        feeder supervisors routinely conducted safety rides on
annual training in June. He provided a copy of the orders    UPS property.
to Morton, who asked Bobo if his military service was
                                                                  Between February and September 2006, the Oak-
voluntary or involuntary. Morton later provided a written
                                                             haven feeder department failed to complete driver safety
statement to Wagner in which he admitted that he "did
                                                             rides in a timely manner due to a lack of trained super-
not want Walleon volunteering for additional military
                                                             visors. During this period, UPS management permitted
duty when he was needed at UPS." (Bobo Aff. Ex. 1 at
                                                             half-day safety rides as long as supervisors completed all
1-2.) Wagner signed and dated [***3] Morton's
                                                             of the necessary training, but permission to conduct
statement to indicate that he had read it. Bobo claims he
                                                             half-day safety rides did not give supervisors license to
had several conversations with Morton and Wagner
                                                             falsify safety ride forms, fail to conduct complete safety
about his requests to take time off for military duty. Bo-
                                                             rides, or request that drivers sign incomplete [**6]
bo requested a letter [*745] explaining UPS policy on
                                                             forms. Bobo contends that UPS was concerned about
allowing supervisors to take leave for military duty, but
                                                             passing audits during this period. As a result, high-level
he did not receive such a letter.
                                                             managers instructed supervisors to document that they
     After Bobo returned from military training, Morton      provided at least one hour of supervisor demonstration
assigned Bobo eleven drivers to train between July and       time during each safety ride, even if the statement was
November 2005, while during the same period he as-           not true. Further, managers instructed supervisors to vary
signed each of Bobo's peers four drivers to train. One of    the amount of demonstration time over one hour that was
the drivers assigned to Bobo was Sharon Thompson,            documented on safety ride forms.
[**4] an African American female. Bobo avers that
                                                                  In March 2006, Bobo provided to UPS a copy of his
Morton instructed him to disqualify Thompson, no mat-
                                                             military orders for annual training and requested twen-
ter how well she performed. Troubled by this demand,
                                                             ty-two days of leave in June and July. UPS allowed Bobo
Bobo did not disqualify Thompson. As a result, Bobo
                                                             to take the leave. Under company policy, Bobo's com-
believed that he was harassed for not following a plan to
                                                             pensation should have been suspended temporarily be-
discriminate against Thompson.
                                                             cause Bobo received military salary and benefits during
     Bobo asserts that, in January 2006, Morton assigned     military duty; however, UPS inadvertently continued to
him to supervise eighty-three drivers, while the Cauca-      pay Bobo's salary while he was receiving military pay.
sian feeder supervisors who had not taken leave for mili-    When UPS [*746] discovered the overpayment in
tary duty were assigned to supervise forty-one drivers       August 2006, it prepared a schedule of payroll deduc-
each, and the only other African American feeder super-      tions to recoup $6,000 from Bobo's salary between Sep-
visor was assigned to supervise forty-six drivers. During    tember and December 2006. Bobo claimed that UPS
a meeting with Morton and Wagner, Bobo asked why he          deducted too much money from his salary to retaliate
was assigned to supervise so many drivers. Morton told       against him for taking leave to attend military training.
him, "[D]on't worry about it. Get your friends to help       Bobo asked Wagner if he treated Arthur Shumway the
you." (Bobo Depo. at 87, 89.) UPS disputes Bobo's as-        [**7] same way he treated Bobo. Shumway was a Cau-
sertion that he carried a supervisory load twice as heavy    casian feeder supervisor who was not a member of the
as his peers and suggests that charts showing Bobo was       military reserve. According to Bobo, Shumway often
assigned to supervise two large groups of drivers were       worked less than four hours a day and conducted private
incorrect due to a simple typographical error.               business on company time, yet he drew a full UPS sala-
                                                             ry. Wagner was upset by Bobo's question.
     As an on-road feeder supervisor, Bobo was required
to conduct a "safety ride" with each driver under his su-



    Case 3:20-cv-00628 Document 24-4 Filed 03/08/21 Page 2 of 11 PageID #: 220
                                                                                                                   Page 3
                                    665 F.3d 741, *; 2012 U.S. App. LEXIS 394, **;
                                2012 FED App. 0006P (6th Cir.), ***; 192 L.R.R.M. 2524

     In early January 2007, Bobo notified Fred Flenorl,         Albuquerque when he actually rode with them only a few
an African American driver, that his annual safety ride         miles. When interviewed by the investigators, Pendleton
was overdue. Because Flenorl's work attendance was              denied that he falsified safety ride forms. [*747] He
[***5] generally poor, Bobo had difficulty communi-             provided UPS with a written statement denying any
cating with Flenorl. Bobo asserts that he gave Flenorl the      misconduct.
opportunity to participate in a full safety ride, but Flenorl
                                                                     UPS terminated Bobo's employment on May 22,
would only agree to a shortened safety ride. In March
                                                                2007, for violation of the company integrity policy.
2007, Bobo observed Flenorl's driving on UPS property
                                                                Bobo's discharge occurred two weeks before his sched-
and orally examined him for fifteen minutes about the
                                                                uled annual military training. Six high-level managers
safety ride topics. Bobo asked Flenorl to sign a partially
                                                                from the Mid-South District jointly decided to discharge
completed safety ride form, and Bobo documented that a
                                                                Bobo: Wagner; Bob Cowan, Operations [**10] Man-
full safety ride had occurred, including one hour and
                                                                ager; Mike Speraw, Security Manager; Jon Robertson,
twenty minutes of supervisor demonstration time. In
                                                                Human Resources Manager; Jim Smith, District Manag-
April 2007, Flenorl complained to UPS Security that
                                                                er; and Carolyn Walsh, Vice President of the West Re-
Bobo directed him to sign a blank safety ride form. Bobo
                                                                gion. Although Bobo was given the option to resign, he
contends Flenorl's complaint was prompted by a disci-
                                                                refused to do so.
plinary warning letter he gave to Flenorl [**8] two days
earlier.                                                             During an exit interview with Wagner and Robert-
                                                                son, Bobo again admitted that he falsified safety ride
     As a result of Flenorl's complaint, UPS launched a
                                                                forms, but he insisted that, if UPS was going to fire him
department-wide investigation into the falsification of
                                                                for falsifying forms, then every feeder supervisor should
safety rides. UPS Security Investigator Ronald Barrett
                                                                be fired. Bobo emphasized that UPS management knew
and Security Supervisor Orlando Croft, both of whom
                                                                there was a widespread custom of conducting safety
are African American, conducted the investigation. On
                                                                rides as Bobo had conducted them, and every supervisor,
May 10, 2007, Barrett interviewed Bobo, who admitted
                                                                on at least one occasion, had not actually performed the
that he observed Flenorl's driving only on UPS property
                                                                length of demonstration time recorded on a safety ride
and that he asked Flenorl to sign an incomplete safety
                                                                form. Bobo reported that he saw Pendleton ask a driver
ride form. During his interview, Flenorl denied that Bobo
                                                                to sign a blank safety ride form, and the driver complied.
observed his driving at all. He alleged that Bobo asked
                                                                Bobo also disclosed that, on more than one occasion, at
him to sign a blank safety ride form in February 2007
                                                                Pendleton's request, Bobo asked drivers assigned to
and instructed him not to date the form. Based on Flenor-
                                                                Pendleton to sign blank safety ride forms. Bobo then
l's statement and Bobo's admissions, Barrett recom-
                                                                gave the forms to Pendleton, who later completed them
mended that management remove Bobo from service
                                                                and turned them in.
pending further investigation.
                                                                     Bobo further claimed that, in early April 2007,
     During this litigation, Flenorl provided an affidavit
                                                                Oakhaven feeder department manager Jeff Hauss in-
favorable to Bobo. He swore that, shortly before he filed
                                                                structed him to complete a safety ride [**11] with
the complaint against Bobo, Caucasian feeder supervi-
                                                                Randy Cain. Bobo asked Hauss if he should travel to
sors, including David Pendleton, asked him on multiple
                                                                Mississippi to perform a full safety ride with Cain. Hauss
occasions whether Bobo had given him a safety ride.
                                                                instructed Bobo to conduct a safety ride with Cain on
Flenorl believed that UPS was "after someone" and like-
                                                                UPS property in Memphis. [***7] Bobo admitted that
ly him because Wagner had fired him several times pre-
                                                                he falsified the form by showing that a full safety ride
viously, only to reinstate [**9] him. To deflect attention
                                                                took place and by indicating that he provided one hour
from himself, Flenorl filed the complaint against Bobo.
                                                                and five minutes of demonstration time.
Flenorl averred that it was widespread practice for feeder
supervisors to ask drivers to sign blank safety ride forms.          The investigators' final report, dated May 31, 2007,
Pendleton and Chris Wheeling, also a Caucasian feeder           listed numerous instances of improperly completed safe-
supervisor, had asked Flenorl to sign blank safety ride         ty rides and possible falsification of safety ride forms at
forms.                                                          the Oakhaven facility. The report stated that Morton,
                                                                Hauss, and Wagner at times approved of irregular con-
      [***6] Barrett and Croft interviewed every em-
                                                                duct concerning safety rides. Wagner denied, however,
ployee in the Oakhaven feeder department. They uncov-
                                                                that UPS Security informed him about feeder supervisors
ered evidence that Bobo falsified other drivers' safety
                                                                falsifying records.
ride forms. When questioned again, Bobo admitted that
he instructed drivers Tim Swindle and Dennis Rowe to               In October 2007, five months after Bobo's discharge,
sign incomplete forms and that he falsified their forms to      UPS Security received a report that feeder supervisor
make it appear that he rode with them from Memphis to           Ronnie Wallace, a Caucasian, falsified safety ride forms.



     Case 3:20-cv-00628 Document 24-4 Filed 03/08/21 Page 3 of 11 PageID #: 221
                                                                                                                 Page 4
                                   665 F.3d 741, *; 2012 U.S. App. LEXIS 394, **;
                               2012 FED App. 0006P (6th Cir.), ***; 192 L.R.R.M. 2524

When interviewed, Wallace, like Bobo, admitted that he        information he learned for the first time during his depo-
falsified forms. UPS gave Wallace the option to resign or     sition raised questions he would want answered.
be fired, and Wallace chose to resign. UPS contends that
                                                                   Cowan further testified that in agreeing to discharge
Wallace is the only feeder supervisor similarly situated
                                                              Bobo, he relied on the information uncovered during the
to Bobo because both Wallace and Bobo admitted
                                                              safety ride investigation and on information Wagner
[**12] misconduct and both lost their jobs.
                                                              gave him about Bobo and, had he been provided with
     Bobo claims that he was fired because of his com-        additional information, he might have suggested a course
mitment to military service, which required him to be         of action other than termination of Bobo's employment.
absent from work, his race and his opposition to unlaw-
                                                                   Due to the loss of his UPS employment, Bobo was
ful discrimination. He believes UPS could have imposed
                                                              forced to retire as a Lieutenant Colonel in the Army Re-
discipline short of discharge, such as denying him pay
                                                              serve so that he could accept a position as a Junior
raises and stock options, placing him on probationary
                                                              ROTC instructor for Memphis City Schools. Bobo can
status, or removing him from service without pay for a
                                                              no longer serve on active military duty.
period of time.
     Bobo further contends that Pendleton and Brad Jor-       II. STANDARD OF REVIEW
dan, both Caucasians who were not in the military re-
                                                                   Summary judgment is appropriate only if the plead-
serve, received better treatment than he did because they
                                                              ings, depositions, answers to interrogatories, and affida-
falsely denied misconduct during the safety ride investi-
                                                              vits show there is no genuine issue as to any material fact
gation. Bobo also claims that he is similarly situated to
                                                              and the moving party is entitled to judgment as a matter
Myles Spears, a Caucasian who was the former UPS
                                                              of law. Fed. R. Civ. P. 56(a) & (c). [***9] The burden
Center Manager at Fort Smith, Arkansas. [*748] After
                                                              to show that there are no genuine issues of material fact
falsifying an audit document, Spears was demoted to
                                                              falls upon UPS as the party seeking summary judgment.
feeder supervisor. Bobo pointed out that he and Spears
                                                              See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106
both worked at UPS for many years, neither had been
                                                              S. Ct. 2548, 91 L. Ed. 2d 265 (1986). [**15] "Credibil-
disciplined previously, and both served under the same
                                                              ity determinations, the weighing of the evidence, and the
high-level chain of command in the Mid-South District.
                                                              drawing of legitimate inferences from the facts are jury
Yet, Spears received preferential treatment because his
                                                              functions, not those of a judge[.]" Anderson v. Liberty
direct supervisor saved his job. UPS denies that Wagner
                                                              Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 91 L.
supervised Spears or that [**13] Wagner knew Spears
                                                              Ed. 2d 202 (1986). We consider the evidence presented
falsified documents. UPS also contends that Bobo cannot
                                                              in the light most favorable to Bobo and we draw all justi-
compare himself to Spears because there was no [***8]
                                                              fiable inferences in his favor. Id. The ultimate question
management-level position below feeder supervisor to
                                                              before us is whether the evidence presents a sufficient
which Bobo could have been demoted, and UPS does not
                                                              factual disagreement to require submission of a particular
demote supervisors to hourly bargaining unit positions.
                                                              legal claim to the jury or whether the evidence on the
     In support of his legal claims, Bobo relies heavily on   claim is so one-sided [*749] that UPS should prevail
the testimony of Bob Cowan, the second-highest manag-         as a matter of law. See id. at 251-52.
er in the Mid-South District. During deposition, Bobo's
attorney confronted Cowan with Morton's remark that he        III. ANALYSIS
did not want Bobo volunteering for additional military
                                                                   In resolving this appeal, we first consider Bobo's
duty when he was needed at UPS. Cowan characterized
                                                              argument that the actions of UPS and the district court
Morton's comment as "absolutely inappropriate" and a
                                                              during litigation of the case unfairly precluded him from
violation of UPS policy. Cowan also acknowledged that
                                                              presenting additional facts in support of his claims. We
Kent Hardy, a Caucasian supervisor, falsified time cards
                                                              agree with Bobo that the district court improperly re-
in violation of federal law, but he was not discharged.
                                                              stricted the scope of discovery when it allowed UPS to
Cowan further expressed concern about a technique Bar-
                                                              determine unilaterally that the only Caucasian,
rett used when he interviewed Pendleton about falsifying
                                                              non-military supervisor who was similarly situated to
safety ride forms. Barrett told Pendleton that he could
                                                              Bobo was Ronnie Wallace. We also conclude that the
prove Pendleton falsified safety ride forms. Cowan testi-
                                                              district court unduly delayed its ruling on Bobo's discov-
fied that, if Barrett in fact had such proof about Pend-
                                                              ery motions until after [**16] the court had already
leton's conduct, Cowan wanted to know about it. If Bar-
                                                              granted summary judgment for UPS. The discovery er-
rett did not have such proof, then Barrett, [**14] too,
                                                              rors alone convince us that the summary judgment in
committed a violation of the UPS integrity policy by
                                                              favor of UPS cannot stand, but we also conclude that the
lying to Pendleton. Cowan admitted that some of the
                                                              record demonstrates genuine issues of material fact for



    Case 3:20-cv-00628 Document 24-4 Filed 03/08/21 Page 4 of 11 PageID #: 222
                                                                                                                Page 5
                                   665 F.3d 741, *; 2012 U.S. App. LEXIS 394, **;
                               2012 FED App. 0006P (6th Cir.), ***; 192 L.R.R.M. 2524

trial. As explained in more detail below, we reverse the            consistency with the district court record, all ref-
grant of summary judgment in favor of UPS on most of                erences hereafter will be to Rule 56(f).
Bobo's claims and remand the case to the district court
                                                                   [***11] On June 26, Bobo filed a response to the
with instructions.
                                                             summary judgment motion, providing in support his own
                                                             affidavit, Flenorl's affidavit, excerpts from Cowan's dep-
A. Discovery background
                                                             osition, excerpts from the depositions of Cowan and Ed-
     The district court imposed a discovery deadline of      die Roach2 taken in Weston v. UPS, No. 6:08cv6061,
March 1, 2009. Two days before the deadline, Bobo filed      2009 U.S. Dist. LEXIS 12227 (W.D. Ark.), three "State-
a motion to compel and a motion to extend the discovery      ments Under Oath,"3 and excerpts from an uncompleted
deadline, which UPS opposed. The gravamen of the dis-        deposition of Naaman Kelley, a feeder department dis-
covery dispute was two-fold. First, Bobo asked the dis-      patch supervisor in Little Rock, Arkansas, that was taken
trict court to compel UPS to provide a wider scope of        on June 23, 2009, in Haynes v. UPS, No. 2:09cv01250
discovery [***10] in response to his written discovery       (W.D. Tenn.).4 UPS filed its reply brief on July 22.
requests, which sought information about several Cauca-
sian, non-military supervisors to whom Bobo compared                2 Roach was the current HR manager for the
himself. Second, Bobo proposed an extension of the dis-             Mid-South District. He testified that Myles
covery deadline to allow him to depose more than fifty              Spears admitted to him that he falsified an audit
additional witnesses.                                               document, but Spears was not fired because he
                                                                    was "a good partner" and he served many years
     In response to Bobo's written discovery requests,
                                                                    [**19] with the company without receiving any
UPS identified Ronnie Wallace as the only Caucasian,
                                                                    prior discipline. R. 56-8 at 7-10.
non-military feeder supervisor whom UPS considered
                                                                    3 Bobo's counsel took the "Statements Under
[**17] to be similarly situated to Bobo. Although UPS
                                                                    Oath" of Rodel Diggins, Keitha Barnes, and Jesse
provided discovery about Wallace, it declined to provide
                                                                    Hughes in question-and-answer format before a
discovery about other potential comparators because it
                                                                    court reporter without UPS counsel present. We
asserted such discovery was "not relevant" under Mitch-
                                                                    need not resolve the parties' dispute about wheth-
ell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992).
                                                                    er these statements constitute affidavits or ex
UPS also pointed out that courts routinely limit discov-
                                                                    parte depositions because we do not rely on these
ery to those persons in an employee's division or chain of
                                                                    statements to support the conclusions we draw in
command; therefore, UPS claimed that it was required to
                                                                    this opinion.
provide discovery only concerning comparable supervi-
                                                                    4      Kelley testified that he attended divi-
sors under Bob Wagner's oversight.
                                                                    sion-level meetings with Wagner and other man-
     The magistrate judge denied Bobo's discovery mo-               agers following national feeder audits. During the
tions on May 27, 2009, expressly finding that UPS had               meetings, the participants discussed Oakhaven's
"appropriately complied with Plaintiff's discovery re-              practice of giving drivers partial safety rides.
quest[s] by providing information [about] the sole em-              When Bobo's counsel asked Kelley what Wagner
ployee [who] qualifie[d] as a comparator under Mitch-               said during those meetings about Oakhaven's
ell." R. 44, Order at 3. The magistrate judge also found            practice, UPS objected and instructed Kelley not
no good cause to extend the discovery deadline to permit            to answer on the ground that discovery in this
Bobo to take more depositions. Id. at 4.                            case was closed. During the deposition, counsel
                                                                    for the parties contacted Magistrate Judge Pham
     Two days after entry of the discovery order, on May
                                                                    in the Western District of Tennessee, who sus-
29, UPS moved for summary judgment in accordance                    pended Bobo's questioning of Kelley pending re-
with the dispositive motion deadline set forth in the               ceipt of briefs on whether the discovery should be
scheduling order. On June 4, Bobo filed objections to the
                                                                    allowed.
discovery order, and on June 5 he filed a "Rule 56(f)
[**18] Motion,"1 explaining how the discovery order               The next day, on July 23, the district court heard
adversely impacted his ability to respond to the summary     telephonic oral argument [**20] on the summary judg-
judgment motion. UPS opposed both motions. Inexplica-        ment motion. On the following day, July 24, Bobo filed
bly, the district [*750] court did not timely rule on        the transcript of the suspended Kelley deposition and
Bobo's objections or his Rule 56(f) motion.                  asked the district court for permission to complete the
                                                             deposition. Bobo represented Kelley would testify that,
       1 The 2010 amendment to Rule 56 moved for-            during a post-audit meeting with other high-level
       mer subsection (f) to subsection (d). To maintain     Mid-South District managers, Wagner blamed Bobo's
                                                             frequent military service as the reason why Oakhaven



    Case 3:20-cv-00628 Document 24-4 Filed 03/08/21 Page 5 of 11 PageID #: 223
                                                                                                                 Page 6
                                   665 F.3d 741, *; 2012 U.S. App. LEXIS 394, **;
                               2012 FED App. 0006P (6th Cir.), ***; 192 L.R.R.M. 2524

was always behind on completing safety rides. UPS filed       ties did not destroy comparator status because [***13]
a response to Bobo's request to complete the deposition.      such differences do not "automatically constitute a
The district court did not rule on Bobo's request.            meaningful distinction that explains the employer's dif-
                                                              ferential treatment of the two employees." Id. at 353. The
     At the pretrial conference on August 17, the district
                                                              key word in Ercegovich is "relevant" and the case in-
court indicated an intent to grant summary judgment for
                                                              structs that the factors listed in Mitchell or other cases
UPS, but noted, "I've been putting this off hoping that I
                                                              are only apposite where they are meaningful to the par-
would be able to reach a different conclusion." R. 110 at
                                                              ticular claim of discrimination [**23] presented.
4. The court invited further argument because it was
bothered by two aspects of the case. First, the court was           Contrary to the holding below, Bobo was not re-
concerned about the direct evidence that UPS supervisors      quired to demonstrate an exact correlation between him-
discouraged Bobo from [***12] military service.               self and others similarly situated; rather, he had to show
Second, the court was concerned that Bobo admitted his        only that he and his proposed comparators were similar
misconduct and lost his job, while other feeder supervi-      in all relevant respects, id. at 353, and that he and his
sors likely did not tell the truth and retained their jobs.   proposed comparators engaged in acts of comparable
Id. at 5, 15. After hearing further argument, [**21] on       seriousness. Wright v. Murray Guard, Inc., 455 F.3d
September 2 the court issued its decision granting sum-       702, 710 (6th Cir. 2006) (citing Clayton v. Meijer, Inc.,
mary judgment for UPS without ruling on Bobo's objec-         281 F.3d 605, 611 (6th Cir. 2002) (conduct must be sim-
tions to the discovery order, the Rule 56(f) motion, or the   ilar in kind and severity). While Mitchell stated that sim-
request to complete Kelley's deposition.                      ilarly-situated employees must have dealt with the same
                                                              supervisor, we later explained that the inquiry "does not
     Bobo moved to alter or amend the judgment under
                                                              automatically apply in every employment discrimination
Federal Rule of Civil Procedure 59(e), specifically re-
                                                              case." McMillan v. Castro, 405 F.3d 405, 414 (6th Cir.
questing rulings on his outstanding objections and mo-
                                                              2005). Moreover, we have never read "the 'same super-
tions. After receiving UPS's response to the Rule 59(e)
                                                              visor' criterium" as an "inflexible requirement." Seay v.
motion, the district court denied [*751] it, holding that
                                                              Tennessee Valley Auth., 339 F.3d 454, 479-80 (6th Cir.
the magistrate judge's order limiting discovery to Ronnie
                                                              2003). Whether it is relevant in a particular case that
Wallace, the only similarly-situated supervisor as defined
                                                              employees dealt with the same supervisor depends on the
by UPS, was not a clearly erroneous decision and fell
                                                              facts presented. McMillan, 405 F.3d at 414. Thus, the
within Sixth Circuit precedent, citing Mitchell, 964 F.2d
                                                              focus of the litigation is not on a comparison of "the em-
at 583, and Wright v. Murray Guard, Inc., 455 F.3d 702,
                                                              ployment status of the plaintiff [**24] and other em-
710 (6th Cir. 2006). The court further ruled that there
                                                              ployees in every single aspect of their employment."
was no indication UPS knew of any employees besides
                                                              Ercegovich, 154 F.3d at 352. As the Supreme Court ex-
Ronnie Wallace who were employed in a similar posi-
                                                              plains, "[t]he ultimate question in every employment
tion, worked for the same supervisor, and committed the
                                                              discrimination case involving a claim of disparate treat-
same improper conduct. The district court declined to
                                                              ment is whether the plaintiff was the victim of intentional
modify the discovery order to allow more depositions,
                                                              discrimination." Reeves v. Sanderson Plumbing Prods.,
but the court indicated it might have reached a different
                                                              Inc., 530 U.S. 133, 153, 120 S. Ct. 2097, 147 L. Ed. 2d
decision on that request. Finally, the court denied the
                                                              105 (2000).
Rule 56(f) [**22] motion on the ground that Bobo had
sufficient time to conduct discovery and respond to the             [*752] We turn to the application of these stand-
summary judgment motion, and the Rule 56(f) motion            ards to our facts. Bobo compared himself to several UPS
could not be used to circumvent the discovery order.          supervisors who were Caucasian and not members of the
                                                              military reserves. Had Bobo received an opportunity for
B. Reversal of the discovery and post-judgment or-            discovery on these comparators, a jury might have found
ders                                                          them similarly situated. David Pendleton and Brad Jor-
                                                              dan, feeder supervisors at the Oakhaven facility in
     We are troubled by both the procedural and substan-
                                                              Memphis, and Danny Clark and Don Culpepper,
tive treatment of this case. We long ago clarified that
                                                              [***14] feeder supervisors in Little Rock, Arkansas,
courts should not assume "the specific factors discussed
                                                              were accused of falsifying safety rides but, unlike Bobo,
in Mitchell are relevant factors in cases arising under
                                                              they were not discharged. Bobo also identified Myles
different circumstances, but should make an independent
                                                              Spears, Kent Hardy, and Art Shumway, all of whom ap-
determination as to the relevancy of a particular aspect of
                                                              parently violated the UPS integrity policy through vari-
the plaintiff's employment status and that of the
                                                              ous acts of dishonesty, but none of whom were dis-
non-protected employee." Ercegovich v. Goodyear Tire
                                                              charged. Bobo also presented evidence that the decisions
& Rubber Co., 154 F.3d 344, 352 (6th Cir. 1998). In
                                                              to terminate his employment, but to retain Pendleton,
Ercegovich, we concluded that differences in job activi-



    Case 3:20-cv-00628 Document 24-4 Filed 03/08/21 Page 6 of 11 PageID #: 224
                                                                                                                   Page 7
                                    665 F.3d 741, *; 2012 U.S. App. LEXIS 394, **;
                                2012 FED App. 0006P (6th Cir.), ***; 192 L.R.R.M. 2524

[**25] Jordan, Clark, Culpepper, Spears, Hardy, and            ment decisions were pretextual, the Court reversed the
Shumway, were made by the same high-level managers             grant of [*753] summary judgment on the disparate
in the Mid-South District, including Wagner, Cowan,            treatment claims. Id. at 713, 717.
Robertson, Smith, and Walsh.
                                                                    Discrimination cases frequently turn on whether the
     Despite Bobo's written discovery requests seeking         plaintiff can identify one or more comparators who are
information about his proposed comparators, UPS re-            similarly situated in all relevant respects. The cases we
fused to provide discovery on these individuals and in-        have cited grapple with the difficulty of applying the
stead provided discovery only on Ronnie Wallace, a sin-        "similarly situated" comparator standard and the danger
gle comparator of its own choosing. The district court's       of treating that standard as requiring exact correlation, in
discovery order ratified UPS's position. Thus, the dis-        violation of our precedents. Clay and this case also point
covery order effectively blocked Bobo from obtaining           to the problems inherent in allowing a defendant to con-
relevant and potentially admissible evidence on a critical     trol the designation of comparators by simply refusing to
element of his case--evidence necessary to convince a          provide requested comparator evidence except as to
jury that there were supervisors besides Wallace who           those persons it selects. See Paquin v. Fed. Nat'l Mort-
were similarly situated to Bobo in all relevant respects       gage Ass'n, 119 F.3d 23, 25, 28-29, 326 U.S. App. D.C.
and yet received better treatment than Bobo because they       224 (D.C. Cir. 1997) [**28] (reversing summary judg-
did not take time off for military service or were of a        ment and remanding for further discovery where em-
different race.                                                ployment discrimination plaintiff requested, but did not
                                                               receive, comparator data). The refusal of a defendant to
     The district court's "framing of the similarly-situated
                                                               disclose requested comparator information denies plain-
standard [was] too narrow and necessitate[d] an exact
                                                               tiff the opportunity to determine whether the evidence
correlation not required by the law of this circuit." Mar-
                                                               actually reveals comparator status and different treat-
tin v. Toledo Cardiology Consultants, Inc., 548 F.3d 405,
                                                               ment, critical elements of the claim that the trier of fact
412 (6th Cir. 2008). Also, by limiting discovery on other
                                                               must determine. See Culwell v. City of Fort Worth, 468
potential comparators, [**26] the district court improp-
                                                               F.3d 868, 873-74 (5th Cir. 2007) (holding Rule 56(f)
erly narrowed Federal Rule of Civil Procedure 26(b)(1),
                                                               motion should have been granted where plaintiffs sought
which provides that "[p]arties may obtain discovery re-
                                                               comparator information, discovery was in defendants'
garding any nonprivileged matter that is relevant to any
                                                               sole possession, and such evidence could create genuine
party's claim[.]"
                                                               issues of material fact for trial on whether comparators
     In Clay v. UPS, 501 F.3d 695, 711-12, 716 (6th Cir.       were similarly situated, as well as on pretext).
2007), we considered UPS's failure to turn over discov-
                                                                     [***16] An improper denial of discovery occurred
ery in two instances: (1) certain bid sheets that could
                                                               here. Bobo's claims related to discrimination and retalia-
have been used to show one plaintiff and the proposed
                                                               tion based on his military service and race, and he re-
comparators were similarly situated; and (2) attendance
                                                               quested discovery on a small number of specific indi-
records that a second plaintiff could have used to show
                                                               viduals outside each of those protected categories whom
that he and proposed comparators engaged in acts of
                                                               he alleged violated the UPS integrity policy by falsifying
comparable seriousness. The district court granted sum-
                                                               forms or other acts of dishonesty and were treated dif-
mary judgment against both plaintiffs without requiring
                                                               ferently. UPS refused to provide discovery [**29] on
UPS to turn over [***15] the records in question. This
                                                               any of the seven persons Bobo claimed violated the pol-
Court reversed, ruling that the district court should have
                                                               icy yet were retained by the same high-level managers in
drawn adverse inferences against UPS for failing to dis-
                                                               the Mid-South District. The only comparator on whom
close the bid sheets and the attendance records. Id. The
                                                               discovery was provided was the individual who lost his
Court stated that "Clay should not be punished for his
                                                               job for admittedly falsifying forms, five months after
inability to point to the relevant comparators in this
                                                               Bobo was fired.
case[,]" because the "'general rule is that [w]here relevant
information . . . is in the possession of one party and not         In light of the above, we conclude that the discovery
provided, then an adverse inference may be drawn that          order was contrary to law and should have been set aside
[**27] such information would be harmful to the party          by the district court. Fed. R. Civ. P. 72(a). The district
who fails to provide it.'" Id. at 712 (quoting McMahan &       court's unexplained delay in ruling on Bobo's objections
Co. v. Po Folks, Inc., 206 F.3d 627, 632-33 (6th Cir.          to the discovery order unfortunately compounded the
2000)). Drawing the adverse inferences against UPS on          error. We also conclude that the district court should
appeal, the Court concluded that each plaintiff estab-         have considered favorably Bobo's Rule 56(f) motion be-
lished a prima facie case of discrimination and, because       cause it was tied to his objections to the discovery order.
the plaintiffs pointed to evidence from which a jury           See Resolution Trust Corp. v. North Bridge Assoc., Inc.,
could infer that UPS's proffered reasons for the employ-       22 F.3d 1198, 1208 (1st Cir. 1994) ("When Rule 56(f)



     Case 3:20-cv-00628 Document 24-4 Filed 03/08/21 Page 7 of 11 PageID #: 225
                                                                                                                   Page 8
                                    665 F.3d 741, *; 2012 U.S. App. LEXIS 394, **;
                                2012 FED App. 0006P (6th Cir.), ***; 192 L.R.R.M. 2524

functions properly, it ensures that, in the mine-run of         or any benefit of [**32] employment by an employer
cases, a litigant who fails to answer potentially relevant      on the basis of that membership, . . . performance of ser-
discovery requests on schedule will be unable to demand         vice, . . . or obligation." 38 U.S.C. § 4311(c)(1).
summary judgment until after he remedies his failure.")
                                                                     An adverse employment action is prohibited under
      Accordingly, we reverse the discovery order. R. 44.       USERRA if the person's obligation for military service
We also reverse the district court's post-judgment order        "is a motivating factor in the employer's action, unless
affirming the discovery [**30] order and denying the            the employer can prove that the action would have been
Rule 56(f) motion. R. 99. We remand the case to the dis-        taken in the absence of such . . . obligation for service."
trict court to re-evaluate Bobo's discovery requests. See       Id. "Protected status is a motivating factor if a truthful
Stella v. Mineta, 284 F.3d 135, 147, 350 U.S. App. D.C.         employer would list it, if asked, as one of the reasons for
300 (D.C. Cir. 2002) ("Having corrected the standard            its decision." Escher v. BWXT Y-12, LLC, 627 F.3d
pursuant to which the District Court must evaluate [the]        1020, 1026 (6th Cir. 2010) [***18] . Discriminatory
prima facie case, we remand so that the District Court          motivation may be inferred from a variety of considera-
may determine whether further discovery" is necessary in        tions, including proximity in time between the employ-
light of Rule 56(f) motion); Farmer v. Brennan, 81 F.3d         ee's military activity and the adverse employment action,
1444, 1450-51 (7th Cir. 1996) (reversing and remanding          inconsistencies between the employer's conduct and the
where district court granted [*754] defendants' sum-            proffered reason for its actions, the employer's expressed
mary judgment motion without providing plaintiff ade-           hostility toward military members together with
quate opportunity for discovery requested in timely Rule        knowledge of the employee's military activity, and dis-
56(f) motion); Garrett v. City and Cnty. of San Francis-        parate treatment of certain employees compared to other
co, 818 F.2d 1515, 1519 (9th Cir. 1987) [***17] (re-            employees with similar work records or offenses. Id. If
versing and remanding because trial court failed to exer-       Bobo carries the initial burden to show by a preponder-
cise its discretion when it granted summary judgment            ance that his protected status [**33] was a motivating
before ruling on Rule 56(f) motion).                            factor in his discharge from employment, the burden
                                                                shifts to UPS to prove affirmatively that it would have
     On remand we instruct the district court to grant
                                                                taken the same employment action in the absence of
Bobo's motion to compel UPS to provide appropriate
                                                                Bobo's protected status. See Hance, 571 F.3d at 518
discovery in response to Bobo's written discovery re-
                                                                (quoting Sheehan v. Dep't of Navy, 240 F.3d 1009, 1013
quests for information on proposed comparators other
                                                                (Fed. Cir. 2001)); Escher, 627 F.3d at 1026; Petty v.
than Ronnie Wallace. We also instruct the district court
                                                                Metro. Gov't of Nashville-Davidson Cnty., 538 F.3d 431,
to decide whether any additional depositions [**31] are
                                                                446 (6th Cir. 2008).
warranted. While we do not condone Bobo's decision to
wait until two days before the discovery deadline to re-             Taking all of the evidence in a light most favorable
quest numerous additional depositions, we will not pre-         to Bobo, we conclude that there are genuine issues of
clude him from demonstrating to the district court that         material fact for trial concerning whether Bobo's military
certain additional depositions are necessary. Finally, it       service was a motivating factor in his [*755] dis-
does not appear that the court ever addressed Bobo's re-        charge and whether UPS would have taken the same
quest to complete the Kelley deposition. We return the          employment action in the absence of Bobo's protected
issue for the court's determination in light of the parame-     status. The district court ruled that Morton's comment, "I
ters established herein for continuing discovery, includ-       did not want Walleon volunteering for additional military
ing the request to take Kelley's deposition in this litiga-     duty when he was needed at UPS[,]" might have satisfied
tion. Although we reverse the judgment primarily be-            Bobo's prima facie case under USERRA if the statement
cause of discovery and procedural error, we also con-           had been made by someone responsible for the decision
clude that Bobo presented sufficient facts in opposition        to fire Bobo. But, the court reasoned, Bobo did not pre-
to summary judgment to warrant a jury trial on his              sent admissible evidence to tie Morton to the termination
claims.                                                         decision, nor did he establish that Morton poisoned the
                                                                minds of the ultimate decision-makers [**34] against
C. USERRA claims                                                Bobo.
     USERRA was enacted to prohibit discrimination                  To the contrary, Bobo's evidence tied Morton and
against individuals because of their military service.          Morton's direct supervisor, Wagner, directly to the ter-
Hance v. Norfolk S. Ry. Co., 571 F.3d 511, 517 (6th Cir.        mination decision. A jury could reasonably find that
2009) (per curiam); Curby v. Archon, 216 F.3d 549, 556          Morton's comment is direct evidence that Bobo's military
(6th Cir. 2000). USERRA provides, among other things,           service was a motivating factor in employment decisions.
that "[a] person who is a member of . . . a uniformed ser-      Wagner was aware of Morton's discriminatory remark
vice shall not be denied . . . retention in employment, . . .   because he read, signed, and dated the memorandum in



     Case 3:20-cv-00628 Document 24-4 Filed 03/08/21 Page 8 of 11 PageID #: 226
                                                                                                                  Page 9
                                    665 F.3d 741, *; 2012 U.S. App. LEXIS 394, **;
                                2012 FED App. 0006P (6th Cir.), ***; 192 L.R.R.M. 2524

which the comment was made. The evidence also shows            about the anti-military culture at UPS. Assuming that the
Bobo complained to Wagner about supervisor Langford's          district court on remand allows completion of the Kelley
comment [***19] that Bobo needed to choose be-                 deposition, Bobo may also be able to show that Wagner
tween UPS and the Army, and that Bobo, Morton, and             identified Bobo's frequent military service as the reason
Wagner engaged in ongoing conversations about Bobo's           why Oakhaven failed to complete safety rides on a time-
requests to take leave to attend military training. Bobo       ly basis. A reasonable jury hearing all of the facts could
felt discouraged from taking such leave, especially when       thus determine that Bobo proved a USERRA discrimina-
Morton asked him if his military service was voluntary         tion claim.
or involuntary. Wagner was present at the meeting when
                                                                    With regard to the USERRA retaliation claim, the
managers of the Mid-South District decided to terminate
                                                               district [**37] court held that the period between
Bobo's employment.
                                                               Bobo's submission of his military orders to Morton in
     Bobo also produced evidence that might permit a           March 2007 and his termination on May 22, 2007, did
jury to find UPS liable for a USERRA violation through         not establish temporal proximity. But looking at the facts
the "cat's paw" theory. This phrase refers to a situation in   in the light most favorable to the plaintiff, Bobo's dis-
which "a biased subordinate, who lacks decision-making         charge occurred just two weeks before his scheduled
power, influences the unbiased decision-maker to               2007 military service and less than two months after he
[**35] make an adverse [employment] decision, thereby          submitted his military orders. We think Bobo demon-
hiding the subordinate's discriminatory intent." Cobbins       strated sufficient temporal proximity to establish a prima
v. Tennessee Dep't of Transp., 566 F.3d 582, 586 n.5           facie case of retaliation under USERRA. Therefore, we
(6th Cir. 2009). If a direct supervisor performs an act        reverse the grant of summary judgment in favor of UPS
motivated by anti-military animus that is intended to          on Bobo's USERRA claims.
cause an adverse employment action and that act is a
proximate cause of the adverse employment action, then         D. Title VII and § 1981 claims for race discrimination
the employer may be held liable under USERRA based             and retaliation
on the "cat's paw" theory. See Staub v. Proctor Hosp.,
                                                                    We review Title VII and § 1981 claims under the
131 S. Ct. 1186, 1194, 179 L. Ed. 2d 144 (2011).
                                                               same standard. Barrett v. Whirlpool Corp., 556 F.3d 502,
     Bob Cowan was Wagner's supervisor and the sec-            512 (6th Cir. 2009). The district court analyzed the race
ond-in-command of the Mid-South District. In agreeing          discrimination and retaliation claims as single-motive
to terminate Bobo's employment, Cowan relied in part on        claims based on circumstantial evidence. See McDonnell
information he received from Wagner. But it appears that       Douglas Corp. v. Green, 411 U.S. 792, 802-05, 93 S. Ct.
Cowan did not know at the time of Bobo's termination           1817, 36 L. Ed. 2d 668 (1973); Texas Dept. of Cmty.
that Wagner and Morton harbored anti-military animus           Affairs v. Burdine, 450 U.S. 248, 256-59, 101 S. Ct.
against Bobo. During his deposition, Cowan learned of          1089, 67 L. Ed. 2d 207 (1981). The court held that Bobo
Morton's remark that was sent to and read by Wagner.           satisfied the first three elements of his prima facie case
Cowan characterized Morton's remark as "absolutely             of race discrimination, but as to the fourth [**38] ele-
inappropriate" and a violation of UPS policy. This evi-        ment he failed to identify a similarly-situated Caucasian
dence suggests that Wagner influenced Cowan to agree           employee who was treated more favorably than he was.
to Bobo's firing, thereby hiding his own and Morton's
                                                                      [***21] The court specifically ruled that Bobo
discriminatory animus against Bobo. See Staub, 131 S.
                                                               and Spears were not similarly situated because they
Ct. at 1194. [**36] Further, Cowan candidly acknowl-
                                                               worked in different offices, held different jobs, and an-
edged that, if he had known more facts, he might have
                                                               swered to different supervisors. We have already ex-
recommended other discipline for Bobo, and not termi-
                                                               plained that we believe the district court applied Mitchell
nation. His acknowledgment draws into question whether
                                                               too narrowly, and in addition, evidence indicates that
UPS can prove the defense that it would have discharged
                                                               employment decisions for Bobo and Spears were made
Bobo anyway for a valid reason.
                                                               by the same high-level managers in the Mid-South Dis-
      [***20] The district court did not discuss Wag-          trict. The district court held that Bobo and Shumway
ner's involvement in the termination decision or the po-       were not similarly situated because Shumway's unsub-
tential liability of UPS under the "cat's paw" theory. In-     stantiated infraction was different from the accusation
stead, the court focused narrowly on Morton and his lack       against Bobo. But UPS's integrity policy covered various
of decision-making authority. The court [*756] also            types of dishonesty and Bobo was not required to estab-
did not mention the other evidence Bobo produced indi-         lish exact correlation with similarly situated employees,
cating anti-military animus against him, including Lang-       as we have already discussed. The district court further
ford's comment that he needed to choose between UPS            determined that Bobo did not make out a prima facie
and the Army, and the co-worker's warning to Bobo              case of retaliation because, even assuming Bobo engaged



     Case 3:20-cv-00628 Document 24-4 Filed 03/08/21 Page 9 of 11 PageID #: 227
                                                                                                                 Page 10
                                   665 F.3d 741, *; 2012 U.S. App. LEXIS 394, **;
                               2012 FED App. 0006P (6th Cir.), ***; 192 L.R.R.M. 2524

in protected activity when he refused to disqualify Sha-           We affirm, however, on the Title VII and § 1981 re-
ron Thompson, Bobo did not produce evidence to indi-          taliation claims. Even if Bobo's refusal to disqualify
cate that any alleged discrimination against Thompson         Sharon Thompson constituted protected activity, Bobo
occurred because [**39] of her race and/or gender.            did not establish the necessary causal connection be-
                                                              tween the protected activity and his discharge from em-
     Bobo argues that the district court erred in disposing
                                                              ployment. See Upshaw v. Ford Motor Co., 576 F.3d 576,
of his race discrimination claim for failure to identify a
                                                              588 (6th Cir. 2009).
similarly-situated Caucasian comparator, and we agree
for reasons already stated. But more importantly, Bobo
                                                              E. THRA claims
asserts the court should have analyzed the claim under a
mixed-motive analysis, citing Price Waterhouse v. Hop-             Finally, we reach the THRA claims. The district
kins, 490 U.S. 228, 109 S. Ct. 1775, 104 L. Ed. 2d 268        court ruled that Bobo's THRA claims failed for the same
(1989).                                                       reasons his Title VII and § 1981 claims failed, noting
                                                              that Tennessee courts look to federal cases applying fed-
       [*757] In Wright v. Murray Guard, Inc., 455 F.3d
                                                              eral anti-discrimination statutes as the baseline for inter-
at 711-13, we explained the development of the law after
                                                              preting and applying the THRA. See e.g. Marpaka v.
Price Waterhouse, noting that Congress in 1991 added to
                                                              Hefner, 289 S.W.3d 308, 313 (Tenn. Ct. App. 2008).
Title VII a new statutory provision codifying the
                                                              During the pendency of this appeal, the question arose
mixed-motive alternative for proving an unlawful em-
                                                              whether federal courts, on summary judgment, should
ployment practice. Id. at 711 (citing 42 U.S.C. §
                                                              continue to analyze [***23] THRA claims similarly to
2000e-2(m)). Under that statute, Bobo can proceed on a
                                                              Title VII claims in light of the Tennessee Supreme
mixed-motive claim by demonstrating that race was a
                                                              Court's decision in Gossett v. Tractor Supply Co., 320
motivating factor in his termination, even though other
                                                              S.W.3d 777, 779, 785 (Tenn. 2010) (holding in a com-
factors also motivated his discharge. See id. If Bobo can
                                                              mon law retaliatory [**42] discharge case "that the
make that showing, UPS is liable, although Bobo's reme-
                                                              McDonnell Douglas framework is inapplicable at the
dies are limited if UPS can establish that it would have
                                                              summary judgment stage because it is incompatible with
taken the same action in the absence of the impermissible
                                                              Tennessee summary judgment jurisprudence" after
motivating factor. Id. at 711-12 (citing 42 U.S.C. §
                                                              Hannan v. Alltel Publ'g Co., 270 S.W.3d 1, 8-9 (Tenn.
2000e-5(g)(2)(B)). Bobo can pursue a mixed-motive
                                                              2008)). Because Gossett was decided after the entry of
claim based solely [**40] on circumstantial [***22]
                                                              summary judgment in this case, we accepted supple-
evidence. See Desert Palace, Inc. v. Costa, 539 U.S. 90,
                                                              mental briefs from the parties and an amicus [*758]
100-01, 123 S. Ct. 2148, 156 L. Ed. 2d 84 (2003). At the
                                                              curiae brief from the Tennessee Employment Lawyers
summary judgment stage, the ultimate question is
                                                              Association (TENNELA) concerning Gossett's effect.
whether Bobo presented evidence, direct or circumstan-
                                                              Shortly after oral argument, an amendment to Tenn.
tial, from which a reasonable jury could logically infer
                                                              Code Ann. § 4-21-311(e) took effect, which appears to
that his race was a motivating factor in UPS's decision to
                                                              abrogate Gossett and Hannan and require the continued
terminate his employment. See Wright, 455 F.3d at 713.
                                                              application of the McDonnell Douglas framework in
     Reviewing all of the evidence favorably to Bobo, a       THRA cases in accordance with the law prior to Gossett
reasonable jury could logically infer that Bobo's race was    and Hannan.
a motivating factor in the discharge decision. None of the
                                                                   We find it unnecessary to engage in a lengthy dis-
Caucasian supervisors who violated or were accused of
                                                              cussion of these developments. For the same reason we
violating the integrity policy suffered employment ter-
                                                              reverse summary judgment on Bobo's Title VII and §
mination, except Ronnie Wallace. UPS insists that only
                                                              1981 race discrimination claims, we also reverse sum-
Wallace and Bobo are similarly situated because they
                                                              mary judgment on the race discrimination claim under
admitted misconduct. But whether the other identified
                                                              the THRA. Likewise, for the same reason we affirm
supervisors who did not admit misconduct are similarly
                                                              summary judgment on Bobo's Title VII and § 1981 re-
situated to Bobo is a jury question. See Reeves v. Sand-
                                                              taliation claims, we also affirm summary judgment on
erson Plumbing Prods., Inc., 530 U.S. 133, 120 S. Ct.
                                                              the retaliation claim under the [**43] THRA. We leave
2097, 147 L. Ed. 2d 105 (2000) (on summary judgment,
                                                              for the district court to decide in the first instance how
court must not make credibility determinations or weigh
                                                              the recent changes in Tennessee law affect Bobo's THRA
evidence); Hamilton v. General Elec. Co., 556 F.3d 428,
                                                              discrimination claim.
(6th Cir. 2009) (Reeves reinforces fact that Mitchell
cannot apply where non-moving party contests [**41]                Finally, because we reverse in part the grant of
material facts). Therefore, we reverse the district court's   summary judgment for UPS, we do not reach Bobo's
grant of summary judgment to UPS on Bobo's Title VII          argument concerning the award of costs. We leave this
and § 1981 discrimination claims.                             issue to the district court for resolution on remand.



    Case 3:20-cv-00628 Document 24-4 Filed 03/08/21 Page 10 of 11 PageID #: 228
                                                                                               Page 11
                       665 F.3d 741, *; 2012 U.S. App. LEXIS 394, **;
                   2012 FED App. 0006P (6th Cir.), ***; 192 L.R.R.M. 2524

                                                     For all of the reasons stated, we AFFIRM in part,
IV. CONCLUSION                                  REVERSE in part, and REMAND the case to the dis-
                                                trict court for further proceedings consistent with this
                                                opinion.




  Case 3:20-cv-00628 Document 24-4 Filed 03/08/21 Page 11 of 11 PageID #: 229
